         Case 7:18-cv-00425-RDP Document 59 Filed 07/23/19 Page 1 of 1                              FILED
                        UNITED STATES DISTRICT COURT                                        2019 Jul-23 PM 01:34
                                                                                           U.S. DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA                                         N.D. OF ALABAMA
                              WESTERN DIVISION


ALI AMIRI,                   }
                             }
     Plaintiff,              }
                             }
v.                           }                      Case No.: 7:18-cv-00425-RDP
                             }
THE BOARD OF TRUSTEES OF THE }
UNIVERSITY OF ALABAMA,       }
                             }
     Defendant.


                                           ORDER

       This matter is before the court on pro se Plaintiff Ali Amiri’s Motion to Stop Detention

and Deportation by Homeland Security. (Doc. # 58). The court construes the motion as a request

for a temporary restraining order directing the Defendant to reinstate Plaintiff as a

student/employee of the University of Alabama and/or issue Plaintiff an updated document to

that effect. The motion is SET for a telephone conference TODAY, July 23, 2019, at 4:00 pm

CT. Plaintiff and counsel for Defendant are DIRECTED to dial-in to the conference by calling

866-434-5269 at the scheduled time. The access code is 6022965. A court reporter will transcribe

the proceedings on the call.

       The Clerk of Court is DIRECTED to provide a copy of this Order to Plaintiff.

       DONE and ORDERED this July 23, 2019.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE
